764 N.W.2d 262 (2009)
Josefina RODRIGUEZ, Plaintiff-Appellee,
v.
FARMERS INSURANCE EXCHANGE, Defendant-Appellant, and
Safeco Insurance Company and Allstate Insurance Company, Defendants.
Docket No. 137795. COA No. 285270.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the application for leave to appeal the September 17, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.